332 F.2d 284
Thomas J. WILSON, as Trustee in Bankruptcy of GeorgetownGalleries, Inc., and Huntington Chair Corporation, Appellee,v.HY-LAN FURNITURE COMPANY, Inc., Appellant.In the Matter of GEORGETOWN GALLERIES, INC. and HuntingtonChair Corporation, Bankrupts.
No. 9314.
United States Court of Appeals Fourth Circuit.
Argued April 13, 1964.Decided April 20, 1964.

Edward J. Brady, New York City (Hale, Hynes & Brady, New York City, on brief) for appellant.
Thomas J. Wilson, Lincolnton, N.C., and W. F. Womble, Winston-Salem, N.C., for appellee.
Before BOREMAN and BELL, Circuit Judges, and BUTZNER, District Judge.
PER CURIAM.


1
Hy-Lan Furniture Company, Incorporated, asserts that it was not afforded an adequate opportunity to present proof of its claim in this bankruptcy proceeding.  The District Court determined that two letters written January 2, 1963 by Hy-Lan to the Referee constituted proof of claim.  The issue of Hy-Lan's opportunity to furnish further proof primarily raises a question of fact.


2
Consideration of the record, briefs and argument persuades us that the District Judge properly affirmed the order of the Referee disallowing Hy-Lan's claim in part.  The District Judge did not abuse his discretion by denying Hy-Lan's motion to vacate the Referee's order and to reopen the proceedings for further proof.


3
Affirmed.